DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-16, 18-21, 23-24, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaida (US 2009/0013673).
Regarding claim 1, Mukaida discloses an exhaust gas muffler (Fig. 10) comprising: an exhaust gas inlet and an exhaust gas outlet; a catalytic converter (20, 21) arranged in flow direction between said exhaust gas inlet (11) and said exhaust gas outlet (17); said catalytic converter (20, 21) including at least one throughflow body defined by at least one wire body (20a); said throughflow body having a first end face arranged upstream with respect to said flow direction through said throughflow body and further having a second end face arranged downstream with respect to said flow direction through said throughflow body (Fig. 10); said throughflow body having at least one first component region (20a, 21) coated with a catalytically functioning coating of a first quantity (para 0034); and, said throughflow body further having a second component region (21) having a catalytically functioning coating (para 0041).
With respect to a second quantity smaller than said first quantity with respect to volume, it would have been an obvious matter of design choice in view of Mukaida to one having ordinary skill in the art to optimized the catalyst coating amount in the first component region and second component region including the claimed invention configuration to facilitate the treatment of the exhaust gas since selecting a second catalyst quantity smaller than said first catalyst quantity is within the level of ordinary skill in the art in view of the absence of unexpected results.
Regarding claim 2, Mukaida discloses that the second component region (20C, 22) does not have any catalytically functioning coating.
Regarding claim 3, Mukaida discloses that throughflow body is assembled from a plurality of dimensionally stable individual bodies; and, each one of said individual bodies, when viewed individually, has the same coating or no coating in all  regions (20, 21, 22,  Fig. 10).
Regarding claim 4, Mukaida discloses that at least 50% of said second end face is formed by said second component region (20C, 22).
	Regarding claim 5, Mukaida discloses that the second end face is formed completely by said second component region (20C, 22); 
Regarding claim 6, Mukaida discloses that a first component region, viewed in a cross section through said first component region perpendicular to said flow direction, extends across at least 30% of the area of said throughflow body (Fig. 10).
	Regarding claim 7, Mukaida discloses that the first component region (20a, 21) is formed by at least one first wire body; and, said second component region (20C, 22) is formed by at least one second wire body (para 0034-0043).
	Regarding claim 8, Mukaida discloses that the second component region (20C, 22) is formed by at least two second wire bodies (Fig. 10) and, at least one of the second wire bodies has a depression (20C) for receiving said at least one first wire body (Fig. 10).
	Regarding claim 9, Mukaida discloses that the throughflow
body has a peripheral surface extending from said first end face
to said second end face; and, said peripheral surface is formed
to a degree of at least 50% by said second component region (Fig. 10).
	Regarding claim 10, Mukaida discloses that the second
component region (20C, 22) completely surrounds said first component region (20a, 21). 
Regarding claim 11, Mukaida discloses that the first component region (20a, 21) and said second component region (20c, 22) each, in at least one cross section, extend over the entire cross-sectional area of the exhaust muffler measured perpendicularly to said flow direction (Fig. 10).
Regarding claim 12, Mukaida discloses that each of said first and second component regions has a consistent thickness   measured in said flow direction (Fig. 10).
	Regarding claim 13, Mukaida discloses that at least 50% of the first end face is formed by said second component region (Fig. 10).
	Regarding claim 14, Mukaida discloses that the first end face is formed completely by said first component region (Fig. 10).
	Regarding claim 15, Mukaida discloses that the second component region defines said second end face (Fig. 10).
	Regarding claim 16, Mukaida discloses that the first component region (20a, 21) has a greatest thickness (a) measured in said flow direction and said second component region (20C, 22) has a greatest thickness (b, b1, b2) measured in said flow direction; and, said  greatest thickness (a) of said first component region is at most 30% of said greatest thickness (b, b1, b2) of said second component region (Fig. 10).
Regarding claims 18 and 19, Mukaida discloses that the throughflow body is configured of at least two individual bodies of dissimilar structures (Fig. 10).
Regarding claim 20, Mukaida discloses that the throughflow body comprises at least one metal lattice (para 0033-0034 and Fig. 10).
Regarding claim 21, Mukaida discloses that the metal lattice forms said first component region (20a, 21).
Regarding claim 23, Mukaida essentially discloses that the second component region has a catalytically coating and it would have been an obvious design choice in view of Mukaida to provide an optimum amount of coating material including the claimed catalyst coating amount for the second component to facilitate the treatment of the exhaust gas or at most thru routine optimization. 
Regarding claim 24, Mukaida discloses that one of the following applies: a) said second component region is coated with a washcoat (20c); and, b) said second component region is uncoated (22) (para 0036). Note, Mukaida discloses the one of the second component of a cover (20c) is made of a heat resistant mesh (para 0036) and a first heat resistance mesh is coated with catalyst (19) (para 0040) and a second heat resistance mesh is coated with catalyst (21) and therefore, it would have been obvious within the scope of Mukaida to one having ordinary skill in the art to provide additional catalyst coating on the second component (20c) to further enhance the treatment of the exhaust gas. 
   Regarding claim 30, Mukaida discloses that a catalytic converter (20, 21,22) has a catalytic converter housing (12a, 15a) wherein said throughflow body is disposed (Fig. 10).
	Regarding claim 31, Mukaida essentially discloses the features of the claimed invention and the limitation of a  throughflow body is “press-fitted” into said catalytic converter housing is directed to a product by process limitation and a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even through the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).      
Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). See MPEP 2112. 

2.Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaida (US 2009/0013673) in view of Zirkel (US 5,335,492). 
	Regarding claim 17, Mukaida essentially discloses the features of the claimed invention except one wire body is formed of compression molded metal wire.
	Zirkel teaches that it is conventional to provide filter in a catalytic converter with compression-molded wires or fibers as knitted fabric in order to facilitate the removal of harmful constituents from the exhaust gas (Abstract).
	Thus, it would have been obvious in view of Zirkel to one having ordinary skill in the art to modify the device of Mukaida with knitted wires of a compression-molded wires type as taught by Zirkel in order to gain the above benefit.

3.Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaida (US 2009/0013673) in view of Matsuoka (US 2008/0274020) and Toh et al. (US 4,220,625). 
Regarding claims 25-27, Mukaida essentially discloses the features of the claimed invention except the throughflow body is formed by at least one wound mat. (Col. 3, lines 65- Col 4, lines 41)
Matsuoka teaches that it is conventional to provide a wound mat (Figs. 1-4) in the exhaust gas purification to facilitate in burning or oxidizing-reducing reaction to purify the exhaust gas (para 0017 and para 0064-0065).
Toh et al. teaches that it is conventional to provide a roll 44 of rolled composite sheet 40 or wound mat to facilitate the treatment of the exhaust gas
Thus, it would have been obvious in view of Matsuoka and Toh et al. to one having ordinary skill in the art to modify the device of Mukaida with a wound mat as taught by Matsuoka and/or Toh et al. in order to gain the above advantage.
  Regarding claims 28 and 29, the applied references essentially disclose the features of the claimed invention and it would have been obvious matter of design choice to one having ordinary skill in the art to select the appropriate thicknesses and widths for the first and second mat in order to provide a proper size of the catalytic converter depending on the end use of a particular application.



Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774